Citation Nr: 1533627	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  04-01 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for the period prior to May 9, 2007, and in excess of 20 percent thereafter, for gout.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Counsel

INTRODUCTION

The Veteran served on active duty from January 1982 to January 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in March 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The RO granted service connection for gout, with a 10 percent disability rating (effective August 26, 2002).  

In a September 2011 rating decision, the RO granted a 20 percent disability rating for gout, effective May 9, 2007.  As a higher rating is available for gout and the Veteran is presumed to seek the maximum available benefit for a disability, the Board has characterized the appeal as set forth on the title page.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35, 38 (1993).

In September 2014, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  

In October 2014, the Board remanded this matter for further development.

In February 2015 the Veteran submitted additional evidence and argument in support of his claim on appeal.  The Veteran did not submit a waiver of Agency of Original Jurisdiction (AOJ) consideration of these medical records, and at least one of the records was new and relevant to the claim, and does not appear to have been considered by the AOJ in the March 2015 supplemental statement of the case.  See 38 C.F.R. § 20.1304.  However, as the Board is remanding this matter for further development, there is no prejudice in the Board reviewing this evidence in the first instance.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

The Veteran contends that his service-connected gout is more severe than indicated by his initial disability rating of 10 percent for the period prior to May 9, 2007, and his 20 percent disability rating thereafter.

In February 2015 the Veteran submitted additional, pertinent medical evidence in support of his claim on appeal, without a waiver of initial AOJ consideration.  As such, the AOJ should consider such pertinent medical evidence.  See 38 C.F.R. § 20.1304.  

Also, the development directed by the Board in its last remand was not accomplished.  The law mandates that where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In October 2014, the Board remanded, in pertinent part, to obtain a more contemporaneous VA examination, as the Veteran had reported a more severe disability level than indicated by the last VA examination in February 2008.  In January 2015, VA informed the Veteran that a VA examination would be scheduled in connection with his claim.  Two weeks later, in February 2015, the Veteran informed VA that he would not be able to attend a VA examination until July 2015, as he would be in Afghanistan until that time.  The AMC subsequently adjudicated the Veteran's claim without an examination, in a March 2015 supplemental statement of the case.  

Furthermore, the Veteran has submitted additional private medical records indicating more recent treatment for knee pain, which the Veteran appears to believe is also due to his service-connected gout.  (November 1, 2014 TMH Medical Services private medical record).  

Given that the Veteran has reported that he would be willing to report for an examination as soon as he returned stateside, and the private medical record that indicated a possible worsening or spread of his gout, the Board finds that he should be given another opportunity to undergo VA examination.  

Finally, the AOJ should associate any unassociated VA treatment records with the claims file.  The most recent treatment records are dated in August 2014.  The Board notes that the Veteran has reported that he has been out of the country prior to July 2015.  (February 2015 Report of General Information).

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ/AMC should obtain any unassociated VA treatment records from the Atlanta VA Medical Center, dated from August 2014 to the present.  All attempts should be made to obtain such records, consistent with 38 U.S.C.A. § 5103A (b)(2) and 38 C.F.R. § 3.159(e).

2.  After completion of the above, schedule the Veteran for a VA examination of the service-connected gout, to determine the current severity of that disability.  The entire claims file and a full copy of this REMAND must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented history and assertions.  All indicated tests and studies (to include laboratory tests, if necessary) should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

(a) The examination report must discuss: 

(i) the frequency of exacerbations per year; 
(ii) whether there are symptom combinations productive of a definite impairment of health objectively supported by examination findings; 
(iii) presence, and if so number per year, of incapacitating exacerbations; 
(iv) weight loss or anemia productive of severe impairment of health; 
(v) presence of severely incapacitating exacerbations, and if so the number per year; 
(vi) presence of constitutional manifestations associated with active joint involvement; 
(vii) whether it is totally incapacitating, and if so, since when; and 
(viii) whether there is limitation of motion or ankylosis of affected joint(s), and if so degree(s) of limitation.  

(b) The examiner should also discuss the functional impairment caused solely by the Veteran's gout.   

Where necessary, the examiner should attempt to distinguish any impairment related to his service-connected gout from any other nonservice-connected disabilities - to include specific consideration of whether the Veteran's 2014 knee complaints (per TMH Medical Services private medical records) are due to his service-connected gout.

A complete explanation for EACH opinion expressed should be provided.

3.  When the development requested has been completed, the case should again be reviewed by the AOJ/AMC on the basis of the additional evidence - to specifically include all evidence associated with the claims file since the March 2015 supplemental statement of the case and the additional private medical record (from TMH Medical Services) submitted by the Veteran in February 2015 that was not previously of record or considered by the AOJ/AMC.  If the benefit sought is not granted, the AOJ/AMC should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




